CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.800(b)(4), 200.83
and 240.24b-2

EXHIBIT 10.70

STOCK REPURCHASE AGREEMENT

     This Stock Repurchase Agreement is effective as of April 30, 2001 by and
between Neuralstem, Inc., a Delaware corporation (the “Company”) and Gene Logic,
Inc., a Delaware corporation (the “Seller”).

Recitals

     Whereas, Seller purchased [***] shares of the Company’s Series A Preferred
Stock pursuant to that certain Series A Stock Purchase Agreement by and among
the Company and Seller dated April 20, 2000 (the “Purchase Agreement”);

     Whereas, Seller now desires to sell and the Company desires to repurchase
[***] shares of the Company’s Series A Preferred Stock (the “Shares”); and

     Now, Therefore, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration the parties hereby
agree as follows:

Agreement

1.     Sale and Purchase of Shares. The Seller hereby conveys, assigns, sells,
transfers and delivers to the Company all of Seller’s right, title and interest
in the Shares in exchange for the payment by the Company of $2,653,701 (the
"Purchase Price”) in the form of a promissory note issued of even date herewith
(the “Note”).

2.     Representations and Warranties of Seller. Seller hereby represents and
warrants to the Company that:

     (a)  All action on the part of the Seller necessary for the execution and
delivery of this Agreement and the performance of all obligations of the Seller
hereunder, including the transfer of the Shares being sold by the Seller
hereunder, has been taken, and this Agreement constitutes a valid and legally
binding obligation of the Seller enforceable in accordance with its terms.

     (b)  The Seller owns the Shares which such Seller is conveying pursuant to
this Agreement free and clear of any liens, claims or other encumbrances. The
Seller has the right to sell and transfer the Shares and has not made any prior
sale or transfer of such Shares.

     (c)  The Seller has had adequate opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management and to
obtain information it considers necessary or appropriate to evaluate the merits
and risks of engaging in the transaction contemplated hereby.

     (d) The Company has not made representations regarding the value of the
Shares or the future success of the Company, and the Seller acknowledges that it
has not relied upon any statements or actions of the Company in deciding whether
to sell the Shares to the Company.

1.

*Confidential Treatment Requested



--------------------------------------------------------------------------------



3.     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller that:

     (a)  The Company has full power and authority to repurchase the Shares
under the terms of this Agreement; and

     (b)  All action on the part of the Company necessary for the authorization,
execution, delivery and performance of this Agreement and the Note, the receipt
and payment for the Shares purchased hereunder and the performance of other
obligations hereunder and the Note has been taken as of the Closing;

     (c)  The Company shall at all times indemnify and hold harmless the Seller,
its directors, officers, employees or agents and any person acting on behalf of
or at the request of the Seller, together with any successors and assigns of any
of the foregoing, from and against all claims, actions and suits, whether
groundless or otherwise, and from and against any and all losses, damages,
judgments, costs, counsel fees, expenses and liabilities whatsoever, which any
of such indemnitees at any time shall or may sustain or incur by reason of
transfer, exchange or delivery of the Shares;

     (d)  This Agreement and the Note are valid and binding agreements of the
Company which have been duly executed and which are enforceable in accordance
with their terms;

     (e)  The execution and delivery of, and compliance with the terms of, this
Agreement and the Note will not, with or without the passage of time, or giving
of notice, result in a violation, or be in conflict with or constitute a default
or require the prior written consent of any third party under any term or
provision of any mortgage, indenture, contract, agreement or instrument or of
the charter or bylaws of the Company as of the date hereof; and

     (f)  The Company’s capitalization table, attached hereto as Exhibit A,
shows the ownership percentage interest in the Company immediately prior to the
repurchase of the Shares and after the repurchase of the Shares.

4.     Further Action. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

5.     Miscellaneous.

     (a)  This Agreement shall be governed by and construed under the laws of
the State of Delaware as applied to agreements between Delaware residents
entered into and to be performed entirely within Delaware.

     (b)  This Agreement shall be binding upon the respective successors of the
parties.

     (c) This Agreement, along with the Note, constitute the full, complete and
final agreement of the parties and supersede all prior agreements, written or
oral, with respect to the subject matter herein.

2.



--------------------------------------------------------------------------------



     (d)  This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

[Signature Page Follows]

3.



--------------------------------------------------------------------------------



     In Witness Whereof, the undersigned have executed this Stock Repurchase
Agreement as of the date first above written.

      COMPANY:   SELLER:   Neuralstem, Inc.   Gene Logic, Inc.       By: /s/ I.
Richard Garr   By: /s/ Philip L. Rohrer, Jr.        I. Richard Garr  
       Philip L. Rohrer, Jr.        Chief Executive Officer          Chief
Financial Officer

 

 

 

 

 

 

[Stock Repurchase Agreement Signature Page]